The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Carnahan et al. (US 2011/0082257).
The reference discloses “block composites” containing a propylene containing block which is a “crystalline block” (paragraph 48). Note the examples where “diblock" copolymers (paragraph 175) are prepared by sequentially polymerizing ethylene/propylene mixed stream followed by propylene alone (see Tables 1a and 1b) and where the product can be fractionated into polypropylene (“PP”, see paragraph .

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carnahan et al. (US 2011/0082257).
Applicants may not agree that the reference anticipates the instant claims as there are no working examples of applicants functionalized block composites. However, the concept of applicants functionalized composites would have been obvious to practitioner having an ordinary skill in the art at the time of the invention given that Carnahan discloses applicants’ block composites and given that the block composite of Carnahan are disclosed by Carnahan to be functionalizable absent any showing of surprising or unexpected results.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bonekamp et al. (US 2014/0174509).

Paragraph 51 of the reference discloses a composition containing a “crystalline block composite (CBC)” containing a block copolymer containing a “crystalline ethylene block (CEB)” and a “crystalline alpha olefin block (CAOB)” in combination with crystalline ethylene polymer (CEP) and crystalline alpha olefin polymer (CAOP) corresponding to the CEB and COAB blocks of the block copolymer respectively. The CAOB  is preferably made of propylene (paragraph 30) while the CEB contains 10% comonomer or less  (paragraph 52) and wherein the comonomer is the alpha olefin propylene (paragraph 190). Note paragraph 122 where the CBC can be grafted with functionalizing materials such as maleic anhydride or amines or silanes and note paragraph 201 where the silane is vinyltrimethoxysilane. Note Table 2 showing the CBC’s used in all examples and in which the CBC contains a crystalline ethylene block (“CEB”) and a crystalline propylene polymer block (“CPPB”). While there are no actual working examples of functionalized materials, picking and choosing and combining various disclosures from the reference is not needed to arrive at applicants’ invention given that Bonekamp discloses applicants block copolymers and given that Bonekamps’ functionalizing agents are specifically disclosed to be used to functionalize their block copolymers and hence Bonekamp anticipates the instant claims.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonekamp et al. (US 2014/0174509).
Applicants may not agree that the reference anticipates the instant claims as there are no working examples of applicants functionalized block composites. However, .

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimizu (US 2005/0131160).

Shimizu (US 2005/0131160) discloses a composition containing a block copolymer having a isotactic propylene block “I” and a block “II” containing propylene and ethylene (abstract). Note paragraph 53 disclosing that block “I” has “crystallinity”. Note paragraphs 484-486 where a block "II" is formed from ethylene and propylene (and thus which reads on applicants “ethylene/α-olefin block” as propylene is an alpha olefin) and in which a heat of fusion is measured by DSC and thus has crystallinity as defined by applicants (and as such block “II” reads on applicants "crystalline ethylene-based block" of claim 2).Note paragraph 36 where it is disclosed that the block copolymers encompass mixtures of true block copolymer in combination with unbound blocks and thus blocks "I" and "II" encompass applicants components "ii" and "iii" as well as "i". With regard to applicants’ functionalization agent "B", paragraph 383 discloses grafting with peroxides and maleic anhydride. While there are no actual examples in of compositions in which all of applicants limitations are present in combination, to arrive at such by selecting from the various disclosures of the reference, .

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kondo (US 2007/0197731).
Examples 1 and 2 of Kondo (US 2007/0197731) discloses a composition containing “a crystalline polyolefin resin (a2)” and components “b” as in applicants “functionalization agent”. Note paragraph 44 disclosing examples “1”-“4” of the "a2" component and that they may be used as a combination of “two or more”. Note that components “3” and “4” are block copolymers with a “propylene homopolymer”  block and a second block which is a copolymer of propylene and either ethylene or propylene thus reading on applicants components “i” of claim 1 and 2. Note paragraph 48 indicating that the “block copolymers (3) and (4) include materials containing mixtures of true block copolymers (such as is encompassed by applicants’ definition of block copolymer at paragraph 35 of the published application) and the individual polymers corresponding to the blocks. Hence the functionalized block copolymers by themselves read on applicants compositions of claim 1 and 2. Note paragraphs 53 and 54 for functionalizing agents such as amines and maleic anhydride. While there are no actual examples in of compositions in which all of applicants limitations are present in combination, to arrive at such by selecting from the various disclosures of the reference, it would have been obvious to a practitioner having an ordinary skill in the art at the time .


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,487,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the present claims and the patented claims anticipate the present claims.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,303,156. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims do not exclude the additional features of the patented claims and the patented claims anticipate the application claims.

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.


JEFFREY C. MULLIS
Primary Examiner
Art Unit 1765

JCM

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765